Name: 2002/533/EC: Council Decision of 13 June 2002 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service;  parliament
 Date Published: 2002-07-03

 Avis juridique important|32002D05332002/533/EC: Council Decision of 13 June 2002 appointing an alternate member of the Committee of the Regions Official Journal L 173 , 03/07/2002 P. 0013 - 0013Council Decisionof 13 June 2002appointing an alternate member of the Committee of the Regions(2002/533/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002 appointing the members and alternate members of the Committee of the Regions(1),Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr John WINTHER, alternate member, notified to the Council on 25 April 2002;Having regard to the proposal from the Danish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Mads LEBECH is hereby appointed an alternate member of the Committee of the Regions in place of Mr John WINTHER for the remainder of his term of office, which runs until 25 January 2006.Done at Luxembourg, 13 June 2002.For the CouncilThe PresidentM. Rajoy Brey(1) OJ L 24, 26.1.2002, p. 38.